DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed 08/19/2022 have been entered. Claims 1-33 remain pending in the application. Claim 9-19 and 27-33 have previously been withdrawn from consideration, and remain as such.

Response to Arguments
Applicant’s amendments have overcome each and every objection and 112(b) rejection identified in Non-Final Office Action dated 05/27/2022, hereinafter NFOA0527. 
Applicant’s arguments with respect to claims 1-8 and 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments in regards to Claim 1 pertain to limitations which have been added in the amendments filed 08/19/2022, which were not present at the time of NFOA0527, and thus the arguments are moot. These limitations are addressed below.
Applicant’s request for rejoinder is not appropriate at this time, as the present claims are not in condition for allowance, as discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (U.S. Patent Application Pub. No. US 20120142032 A1) in view of Brosseau (Non-Patent Literature DOI: 10.1109/TDEI.2004.1349787), O’Brien (Non-Patent Literature DOI: 10.1006/jcis.1996.0032), and Ossart (U.S. Patent Application Pub. No. US 20080262748 A1).

Regarding Claim 1, Morgan teaches A method for calibrating an impedance-spectroscopic biomass sensor ([0068]: “Embodiments of the present invention make use of flow cytometry for performing impedance spectroscopy”) that is embodied to detect information regarding the quantity and/or size of living cells in a biomass by means of an electric field having a periodically changing field direction ([0115]: “It is an advantage of embodiments of the present invention that, by applying the dual frequency impedance spectroscopy method, on a blood sample in which blood cells expressing a specific antigenic marker is labeled with dielectric labels, CD4+ T-lymphocytes and CD4+ monocytes can be simultaneously discriminated and counted”; [0118]: “Dual frequency measurements according to embodiments of the present invention enable discrimination of the cells according to both membrane capacitance and size”), comprising the following steps: 
- furnishing a calibration suspension ([0099]: “The system was first calibrated to allow an unambiguous size analysis of the blood cells. The system was calibrated using three different sizes of latex particles (5.8 .mu.m, 7.18 .mu.m and 9.52 .mu.m).”), comprising an electrically conductive viscously flowable or viscoelastic carrier substance ([0099]: “The three sizes of latex beads (5.82 .mu.m, 7.18 .mu.m and 9.52 .mu.m--plotted as black squares in FIG. 15) were mixed and suspended in the saponin/formic acid treated whole blood”); 
- generating an electric field, having a periodically changing field direction, which acts on the calibration suspension ([0011]: “This is obtained by using impedance labeling in combination with plural frequency (two or more frequencies) impedance cytometry”); 
- detecting at least one permittivity value, respectively representing a permittivity of the calibration suspension, for each of at least two electric fields having different field direction change frequencies ([0099]: “The system was calibrated using three different sizes of latex particles (5.8 .mu.m, 7.18 .mu.m and 9.52 .mu.m). The three sizes of latex beads (5.82 .mu.m, 7.18 .mu.m and 9.52 .mu.m--plotted as black squares in FIG. 15) were mixed and suspended in the saponin/formic acid treated whole blood. The sample was run on the impedance micro-cytometer system according to embodiments of the present invention under the same conditions as the whole blood experiments”; [0018]: “determining the impedance of the single particle at least at a first frequency and at a second frequency, optionally at more than two frequencies”). 
Morgan does not explicitly teach which is devoid of biological constituents in a form of living or dead cells and electrically conductive solid particles and/or solid semiconductor particles received therein and ascertaining a difference value representing a difference between the detected permittivity values and comparing the difference value with a reference value associated with the calibration suspension.  
Brosseau teaches which is devoid of biological constituents in a form of living or dead cells (Abstract: “In this study, we have investigated the electromagnetic response at microwave frequencies, using frequency domain network analysis, of cold-pressed powder compacts made of Ni,  γ-Fe2O3 , Co, and ZnO nanosized powders. Effective complex permittivities of composites over the frequency range (100 MHz-10 GHz) as a function of composition were studied.”; Section II.A: “The NC samples in our experiments, with different chemical compositions, were prepared from commercial powders. Pure ZnO, Ni, Co, and γ-Fe2O3 powders were used as basic components of the composite materials and had different origins.”). 
Brosseau does not explicitly teach the nanocomposites being applied for calibration purposes, however, Ossart teaches that a calibration can be completed by using a suspension with known properties ([0070]: “The method according to the invention can moreover comprise determination of the concentration of biomass of the medium, by multiplying the permittivity measured at the second predetermined frequency f.sub.2 by a predetermined coefficient .gamma. which can be determined either using a calculation chart of physical parameters characteristic of biological cells, or using a previous calibration in a suspension medium the concentration of which is known.”). 
Furthermore, the use of a calibration suspension in general is known in the art, as evidenced by the teachings of Morgan, and it is within the ability of one of ordinary skill in the art to use the known properties of a suspension with known concentrations of its constituent elements/compounds to apply that suspension as a calibration suspension. Additionally, the simple substitution of constituent elements/compounds of a suspension for other known constituent elements/compounds with known properties is within ordinary skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgan to include which is devoid of biological constituents in a form of living or dead cells, as taught by Brosseau.
Doing so would allow one to achieve the specific desired properties of the calibration suspension’s constituent elements/compounds for a particular application, as taught by the abstract of Brosseau: “the properties of nanocomposites can be tailored for operation as insulators, ferro- and ferrimagnetic materials, highly conductive materials as well, for specific applications”.
Morgan in view of Brosseau does not explicitly teach electrically conductive solid particles and/or solid semiconductor particles received therein and ascertaining a difference value representing a difference between the detected permittivity values and comparing the difference value with a reference value associated with the calibration suspension.
O’Brien teaches electrically conductive solid particles and/or solid semiconductor particles received therein (Abstract: “The aim of this note is to draw attention to the interesting electrical properties of aqueous suspensions of semiconducting particles.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgan to include electrically conductive solid particles and/or solid semiconductor particles received therein as taught by O’Brien. 
Morgan teaches using solid particles as a calibration suspension, and as taught by the abstract of O’Brien, when using semiconductor particles “The charge carriers in these particles have a very high mobility, and, as a result, large polarization currents are set up when an external field is applied.”
Morgan in view of Brosseau and O’Brien does not explicitly teach ascertaining a difference value representing a difference between the detected permittivity values and comparing the difference value with a reference value associated with the calibration suspension.
Ossart teaches ascertaining a difference value representing a difference between the detected permittivity values (Abstract: “a difference between a first capacitance signal (C'1) of the medium, measured at a first frequency, and a second capacitance signal (C'2) of the medium, measured at a second frequency”); comparing the difference value with a reference value ([0031]: “a correction of said first and second corrected capacitance signals, starting from a third capacitance measurement carried out at a third frequency”).
Morgan in view of Brosseau, O’Brien, and Ossart does not explicitly teach comparing the difference value with a reference value being associated with the calibration suspension. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgan in view of Ossart to include the ‘comparing the difference value with a reference value’, as taught by Ossart, to be associated with the calibration suspension, because Morgan teaches associating the permittivity values of a calibration suspension, Ossart teaches comparing a difference value with a reference value, and the purpose of a calibration suspension is to properly calibrate the measurement, which each of these references do individually. 
Combining these elements would be obvious because each element is claimed in the prior art references, the elements are unchanged by the combination, and the combination would yield predictable results.

Regarding Claim 2, Morgan in view of Brosseau, O’Brien, and Ossart teaches the calibration method according to Claim 1, further comprising, before or during generation of the electric field, contact between the calibration suspension and at least a portion of the impedance-spectroscopic biomass sensor (See Fig 1, Showing the fluid channel through which the suspension flows, making contact with electrodes 14; [0069]: “A microfluidic device 11 is provided, containing a micro-channel 12 through which cells 13 flow which are suspended in a suspending fluid…A first pair of micro-electrodes 14 are fabricated in the channel 12”).  

Regarding Claim 3, Morgan in view of Brosseau, O’Brien, and Ossart teaches the calibration method according to Claim 2, wherein contact between the calibration suspension and at least a portion of the impedance-spectroscopic biomass sensor includes wetting at least one sensor electrode of the impedance-spectroscopic biomass sensor (See Fig 1, Showing the fluid channel through which the suspension flows, making contact with electrodes 14; [0069]: “A microfluidic device 11 is provided, containing a micro-channel 12 through which cells 13 flow which are suspended in a suspending fluid…A first pair of micro-electrodes 14 are fabricated in the channel 12”; Examiner notes that a fluid making contact with the electrodes is interpreted as being identical to wetting) with calibration suspension ([0099]: “The system was calibrated using three different sizes of latex particles (5.8 .mu.m, 7.18 .mu.m and 9.52 .mu.m). The three sizes of latex beads (5.82 .mu.m, 7.18 .mu.m and 9.52 .mu.m--plotted as black squares in FIG. 15) were mixed and suspended in the saponin/formic acid treated whole blood. The sample was run on the impedance micro-cytometer system according to embodiments of the present invention under the same conditions as the whole blood experiments”).  

Regarding Claim 4, Morgan in view of Brosseau, O’Brien, and Ossart teaches the calibration method according to Claim 1, further comprising a step of homogenizing, by stirring and/or shaking ([0143]: “The sample was incubated for 6 seconds at room temperature with continual agitation to enhance mixing of the blood and lysis reagent.”).  
Morgan does not explicitly teach homogenizing the calibration suspension.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgan with homogenizing the calibration suspension, as Morgan explicitly teaches homogenizing by agitation (i.e. stirring or shaking) for other solutions of particles. Applying this teaching to the calibration suspension is obvious because Morgan furnishes a calibration suspension, Morgan teaches homogenizing a suspension in the same fashion, and combining these elements to homogenize a calibration suspension would yield predictable results.

Regarding Claim 5, Morgan in view of Brosseau, O’Brien, and Ossart teaches the calibration method according to Claim 4, wherein the homogenizing step is performed before detection of the permittivity values ([0143]: “The samples were then analyzed without further processing using both a FACSAria and the microfluidic impedance cytometer.”, i.e. measurement after agitation).  

Regarding Claim 6, Morgan in view of Brosseau, O’Brien, and Ossart teaches the calibration method according to Claim 1, wherein the permittivity values are detected at frequencies no lower than 50 kHz, and no higher than 110 MHz (See Fig. 4b, showing impedance measurements at 503 kHz).  

Regarding Claim 7, Morgan in view of Brosseau, O’Brien, and Ossart teaches the calibration method according to Claim 1.
Morgan does not explicitly teach further comprising adjusting the impedance-spectroscopic biomass sensor, or a data processing apparatus coupled to the impedance-spectroscopic biomass sensor in signal-transferring fashion, in accordance with a result of the comparison of the difference value with the reference value.
Ossart further teaches further comprising adjusting the impedance-spectroscopic biomass sensor, or a data processing apparatus coupled to the impedance-spectroscopic biomass sensor in signal-transferring fashion, in accordance with a result of the comparison of the difference value with the reference value (Abstract: “The method includes a separate correction of each of the measured signals, based at least on one correction level, the first correction level including a correction of the signals measured in accordance with a model dependent on the conductance of the medium at the first and second frequencies”; [0031-0032]: “The determination method according to the invention can moreover advantageously comprise a second level of correction comprising a correction of said first and second corrected capacitance signals, starting from a third capacitance measurement carried out at a third frequency, itself corrected by a conductance measurement carried out at said third frequency…When it is implemented for a medium comprising cells in suspension in a medium, the determination method according to the invention also comprises a third level of correction using a model of the behaviour of the .beta. dispersion in said medium”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgan with further comprising adjusting the impedance-spectroscopic biomass sensor, or a data processing apparatus coupled to the impedance-spectroscopic biomass sensor in signal-transferring fashion, in accordance with a result of the comparison of the difference value with the reference value as taught by Ossart. 
Doing so, as taught by Ossart, [0002]: “makes it possible to correct the main sources of errors encountered in the impedance measurements used for conductive media, and on the other hand to obtain parameters characterizing the .beta. dispersion of biological cell suspensions”.

Regarding Claim 8, Morgan in view of Brosseau, O’Brien, and Ossart teaches a method for impedance-spectroscopic detection of information regarding the quantity and/or size of living cells in a biomass, comprising the steps of: 
- performing the calibration method according to Claim 1 (See Claim 1 for mapping of limitations); 
- subsequently thereto: cleaning of the impedance-spectroscopic biomass sensor ([0146]: Between experiments, all equipment was cleaned in 10% sodium hypochlorite and 4M sodium hydroxide); 
- subsequently thereto: impedance-spectroscopic detection of information regarding the quantity and/or size of living cells in the biomass, by means of the impedance-spectroscopic biomass sensor and an electric field, generated thereby, having a periodically changing field direction ([0115]: “It is an advantage of embodiments of the present invention that, by applying the dual frequency impedance spectroscopy method, on a blood sample in which blood cells expressing a specific antigenic marker is labeled with dielectric labels, CD4+ T-lymphocytes and CD4+ monocytes can be simultaneously discriminated and counted”; [0118]: “Dual frequency measurements according to embodiments of the present invention enable discrimination of the cells according to both membrane capacitance and size”).  

Regarding Claim 20, Morgan in view of Brosseau, O’Brien, and Ossart teaches a calibration arrangement, comprising: 
- an impedance-spectroscopic biomass sensor that is embodied to detect information regarding the quantity and/or size of living cells in a biomass by means of an electric field having a periodically changing field direction ([0115]: “It is an advantage of embodiments of the present invention that, by applying the dual frequency impedance spectroscopy method, on a blood sample in which blood cells expressing a specific antigenic marker is labeled with dielectric labels, CD4+ T-lymphocytes and CD4+ monocytes can be simultaneously discriminated and counted”; [0118]: “Dual frequency measurements according to embodiments of the present invention enable discrimination of the cells according to both membrane capacitance and size”); 
- a calibration suspension being devoid of biological constituents in a form of living or dead cells and comprising an electrically conductive viscously flowable or viscoelastic carrier substance and electrically conductive solid particles and/or solid semiconductor particles received therein (See Claim 1 above for mapping of calibration suspension), to calibrate the impedance-spectroscopic biomass sensor (Examiner interprets this as and intended use limitation that does not further functionally limit the claim) and 
- a data processing device that is embodied to process sensor signals delivered operationally by the impedance-spectroscopic biomass sensor, and that is embodied in particular to carry out the method according to Claim 1 ([0071]: “high speed impedance analysis is performed at two simultaneous frequencies and data from the system 10 is analyzed using analysis software running on an analysis device 18. The analysis device 18 may comprise a calculation unit for determining the impedance”; See Claim 1 above for mapping of Claim 1 limitations).  

Regarding Claim 21, Morgan in view of Brosseau, O’Brien, and Ossart teaches the calibration method according to Claim 1, wherein the calibration suspension comprises an electrically conductive viscously flowable or viscoelastic carrier substance ([0099]: “The three sizes of latex beads (5.82 .mu.m, 7.18 .mu.m and 9.52 .mu.m--plotted as black squares in FIG. 15) were mixed and suspended in the saponin/formic acid treated whole blood”), to calibrate the impedance-spectroscopic biomass sensor (Examiner interprets this as an intended use limitation that does not further functionally limit the claim) that is embodied to detect information regarding the quantity and/or size of living cells in a biomass by means of an electric field having a periodically changing field direction ([0115]: “It is an advantage of embodiments of the present invention that, by applying the dual frequency impedance spectroscopy method, on a blood sample in which blood cells expressing a specific antigenic marker is labeled with dielectric labels, CD4+ T-lymphocytes and CD4+ monocytes can be simultaneously discriminated and counted”; [0118]: “Dual frequency measurements according to embodiments of the present invention enable discrimination of the cells according to both membrane capacitance and size”).  
Morgan does not explicitly teach and electrically conductive solid particles and/or solid semiconductor particles received therein.
O’Brien further teaches and electrically conductive solid particles and/or solid semiconductor particles received therein (Abstract: “The aim of this note is to draw attention to the interesting electrical properties of aqueous suspensions of semiconducting particles.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgan with and electrically conductive solid particles and/or solid semiconductor particles received therein as taught by O’Brien. 
Morgan teaches using solid particles as a calibration suspension, and as taught by the abstract of O’Brien, when using semiconductor particles “The charge carriers in these particles have a very high mobility, and, as a result, large polarization currents are set up when an external field is applied.”

Regarding Claim 22, Morgan in view of Brosseau, O’Brien, and Ossart teaches the calibration method according to Claim 2, wherein contact between the calibration suspension and at least a portion of the biomass sensor encompasses wetting all sensor electrodes of the impedance-spectroscopic biomass sensor (See Fig 1, Showing the fluid channel through which the suspension flows, making contact with electrodes 14; [0069]: “A microfluidic device 11 is provided, containing a micro-channel 12 through which cells 13 flow which are suspended in a suspending fluid…A first pair of micro-electrodes 14 are fabricated in the channel 12”; Examiner notes that a fluid making contact with the electrodes is interpreted as being identical to wetting) with calibration suspension ([0099]: “The system was calibrated using three different sizes of latex particles (5.8 .mu.m, 7.18 .mu.m and 9.52 .mu.m). The three sizes of latex beads (5.82 .mu.m, 7.18 .mu.m and 9.52 .mu.m--plotted as black squares in FIG. 15) were mixed and suspended in the saponin/formic acid treated whole blood. The sample was run on the impedance micro-cytometer system according to embodiments of the present invention under the same conditions as the whole blood experiments”).  

Regarding Claim 23, Morgan in view of Brosseau, O’Brien, and Ossart teaches the calibration method according to Claim 4, wherein the homogenizing step is performed immediately before detection of the permittivity values ([0143]: “The samples were then analyzed without further processing using both a FACSAria and the microfluidic impedance cytometer.”, i.e. measurement after agitation).  

Regarding Claim 24, Morgan in view of Brosseau, O’Brien, and Ossart teaches the calibration method according to Claim 1, wherein the permittivity values are detected at frequencies no lower than 110 kHz, and no higher than 50 MHz (See Fig. 4b, showing impedance measurements at 503 kHz).  

Regarding Claim 25, Morgan in view of Brosseau, O’Brien, and Ossart teaches the calibration method according to Claim 1, wherein the permittivity values are detected at frequencies no lower than 250 kHz, and no higher than 30 MHz (See Fig. 4b, showing impedance measurements at 503 kHz).  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan (U.S. Patent Application Pub. No. US 20120142032 A1) in view of Brosseau (Non-Patent Literature DOI: 10.1109/TDEI.2004.1349787), O’Brien (Non-Patent Literature DOI: 10.1006/jcis.1996.0032), Ossart (U.S. Patent Application Pub. No. US 20080262748 A1), and Silverman (US Patent No. US 3506544 A).


Regarding Claim 26, Morgan in view of Brosseau, O’Brien, and Ossart teaches the method for impedance-spectroscopic detection of information regarding the quantity and/or size of living cells in a biomass ([0115]: “It is an advantage of embodiments of the present invention that, by applying the dual frequency impedance spectroscopy method, on a blood sample in which blood cells expressing a specific antigenic marker is labeled with dielectric labels, CD4+ T-lymphocytes and CD4+ monocytes can be simultaneously discriminated and counted”; [0118]: “Dual frequency measurements according to embodiments of the present invention enable discrimination of the cells according to both membrane capacitance and size”) according to claim 8 (See Claim 8 above for complete mapping of Claim 8 limitations), further comprising subsequently thereto: performing the calibration method according to claim 1 (See Claim 1 above for mapping of Claim 1 limitations).
Morgan does not explicitly teach performing the calibration subsequent to taking measurements.
However, Morgan teaches repeated measurements in [0047]: “For one sample, the same experiment was repeated five times, each time preparing a new lysate and a fully cleaned chip.” and calibrating and cleaning prior to taking a measurement in [0146]: “Between experiments, all equipment was cleaned in 10% sodium hypochlorite and 4M sodium hydroxide.” and [0099]: “The system was first calibrated to allow an unambiguous size analysis of the blood cells.”, respectively. 
Silverman teaches repeating calibrations in Col 12, Lines 45-50: “The calibrating operation is then repeated for various other cell populations, to produce a calibration curve (which is not necessarily linear). With such calibration curve, the populations of various samples of the bacterium are readily determined.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgan to include repeating calibrations with different measurements, as taught by Silverman.
Doing so would allow one to ensure proper measurement of different samples, as taught by Silverman above: “With such calibration curve, the populations of various samples of the bacterium are readily determined.”. Furthermore, on of ordinary skill in the art would know that various types of sensors are often affected by the performance of their measurements, and thus a new calibration may be necessary periodically or with each measurement.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/             Examiner, Art Unit 2863                                                                                                                                                                                           
/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863